PER CURIAM.
After reviewing the briefs and record on appeal in this case, we find that the appellant has failed to demonstrate any reversible error, and therefore, we affirm the judgment and sentence. However, since the trial court adjudicated the appellant insolvent, we strike that portion of the judgment ordering him to .pay $10 to the Crimes Compensation Fund and $4 to the Law Enforcement Training and Correctional Officer’s Training Trust Funds. Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983).
GRIMES, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.